Exhibit 10.1 STOCK EXCHANGE and PURCHASE AGREEMENT This Stock Exchange and Purchase Agreement (hereinafter referred to as the “Agreement”) dated as of November 16, 2007 between: Apextalk, Inc. (hereinafter referred to as the “Sellers”), a California corporation, with the principle place of business at 113 10th Street, Oakland, CA 94607 and, Apextalk Holdings, Inc. (hereinafter referred to as the “Purchaser”), a Delaware corporation registered to transact in California, with its office address at 637 Howard Street, San Francisco, California 94085. RECITAL WHEREAS, the Sellers represent and warrant that the Sellers are the legal and beneficial owner of the entire issued and paid-up stock capital of the Apextalk, Inc., a corporation incorporated and operates in the State of California, USA (hereinafter referred to as the “Company”) and Sellers propose to sell to the Purchaser common stock comprising one hundred percent (100%) of the entire issued and paid-up stock capital of the Company common stock (hereinafter referred to as “Sale Stock”) in exchange for Nine hundred thousand (900,000) common shares (par value $0.001/share) of Apextalk Holdings, Inc.No additional equity is created for this exchange. This tax-free exchange transaction is intended to be qualified as “stock swap” under the Internal Revenue Code of 1954, as amended. WHEREAS, the Purchaser desires to purchase the entire one hundred percent (100%) of the issued and paid-up stock capital of the Company common stock from the Sellers, upon the terms and subject to the conditions contained in this Agreement. IT IS HEREBY AGREED Subject to the terms and conditions of this Agreement, the Sellers shall sell, assign and transfer to and the Purchaser shall purchase from the Sellers the Sale Stock free from all charges, liens, pledges, trusts and other encumbrances attending thereto and together with all rights now or hereafter attaching to the Sale Stock. The consideration for the purchase of the Sale Stock shall be Nine hundred thousand (900,000) common shares (par value $0.001/share) of Apextalk Holdings, Inc. to the Sellers, shall be by way of hand delivery of the stock certificates to the Sellers no later than five (5) Business Days after the Completion Date, unless otherwise agreed in writing by the parties hereto.The common shares to be issued by Apextalk Holdings, Inc. to the Sellers are not registered under the Securities and Exchange Act of 1933 and are subject to restrictions on transferability for a period of one year from the date of issuance (Rule 144). -1- Apextalk Holdings, Inc. will receive the entire one hundred percent (100%) ownership interest in Apextalk, Inc. and effectively became the one single owner of interest effective on Nov 16, 2007, the “Effective Date”.The Sellers are to surrender or destroy their common stock certificates and Apextalk Holdings, Inc. is to immediately execute a 5 times forward split of existing shares and issue new common stock certificates indicating four million five hundred thousand (4,500,000) shares of validly issued, fully paid and nonassessable shares of common stock, $0.001 par value per share ("Common Stock") to the following shareholders of Apextalk, Inc The shares to be issued by the Company to the Sellers (existing shareholders of Apextalk, Inc.) are as following: Global Talker
